ACCEPTED
                                                                                            03-14-00505-CV
                                                                                                   3992857
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        2/2/2015 6:33:20 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                            CASE NO. 03-14-00505-CV
                       Trial Court Case Number 253,616-C
                                                                          FILED IN
                        IN THE 3rd COURT OF APPEALS                3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                                                   2/2/2015 6:33:20 PM
                                JERRY HOFROCK                        JEFFREY D. KYLE
                                    Appellant,                             Clerk
                                             v.
                                 JUDY HORNSBY

                      MOTION FOR EXTENSION OF TIME
                  AND MOTION TO ABATE PENDING ENTRY OF
                           REPORTER'S RECORD
                                        t,


       On August 15,2014, Jerry Hofrock appealed Cause No. 253,616-C from the

169th District Court in Bell County, Texas. At the same time Hofrock entered his

appeal in the District Court, he noticed the Bell County Clerk and the reporter of

record, Susan Tuerck that he was filing an appeal and requested a record from

each, while filing an Affidavit of Inability to Pay.

       The Bell County Clerk sent the certified record to the appeals court on

September 15,2014, however, Hofrock, at no time, received any response from the

court reporter.

       On December 2,2014, Hofrock received a letter for the 3rd Court of Appeals

informing him that no payment arrangements had been made for the reporter's

record, with the court reporter, Nikki Edwards. Hofrock sent notice to the appeals

court that he had filed an affidavit of inability to pay, informed the reporter and the

affidavit had not been contested timely, or at all.
       Again on January 22, 2014, the appeals court informed Hofrock that no

arrangements had been made with the court reporter and his appeal was overdue.

       Hofrock again informs the court that he asked for the reporter's record,

accompanied by an affidavit, and has heard nothing from the court reporter.

       Hofrock .has attempted to contact Nikki Edwards, either by phone or by

email, and has found it impossible to get in touch with her.

       It is an impossibility to proceed to appeal without the court record, as

Hofrock could not possibly represent the argument without the reporter's record.

       Hofrock asks that this case be abated until the reporter's record is filed.

       Hofrock asks for an extension of time to file his. Appellant brief 30 days

after the filing of the reporter's record.

       Hofrock requests the Court to order Ms. Edwards to file the reporter's record

or show evidence that she timely contested the affidavit ofindigency.

                                                      Respectfully submitted,
                        CERTIFICATE OF CONFERENCE

       I, Jerry Hofrock, hereby certify that I called the office of Eric Stoebner on
February 2, 2015, to inform him of my intention of filing this motion to extend
time and motion to abate pending entry of the reporter's record. Mr. Stoebner did
not take my call, and I must presume he would object to the motions.

                                               ~~-     /
                                                           /
                                                               I.
                                                                    I




                           CERTIFICATE OF SERVICE

      I, the undersigned, hereby certify that a true and correct copy of the attached
motions was sent by U. S. Postal Service on February 2,2015 to:

      Eric Stoebner
      2106 Bird Creek Drive
      Temple, Texas 76502